Citation Nr: 0632570	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  05-04 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD) prior to March 25, 
2003.

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD) from March 25, 2003.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel



INTRODUCTION

The veteran had active service from July 1969 until July 
1971.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Pittsburgh, Pennsylvania.

The December 3, 2002 rating decision on appeal granted the 
veteran service connection and a 10 percent evaluation for 
the disability at issue.  Later the same month, the veteran 
submitted a notice of disagreement in response to the 
December 2002 rating decision.  The record reflects that the 
RO issued the veteran a Statement of the Case, which 
increased the veteran to a 30 percent evaluation.  The 
increased evaluation was effectuated by a December 30, 2002 
rating decision.  Then, in June 2003, the veteran requested 
an increased evaluation.  By a rating decision in August 
2003, the RO increased the veteran to a 50 percent evaluation 
effective from March 25, 2003.  Then in June 2004, the 
veteran requested another increased evaluation.  Rather than 
issuing a Supplement Statement of the Case, the RO issued a 
rating decision in November 2004 that continued the 50 
percent evaluation.  The veteran expressed continued 
disagreement with the assigned rating.  A Statement of the 
Case was issued in January 2005, and a timely substantive 
appeal was received.  Based on the foregoing procedural 
history, the Board finds that by asking for an increased 
evaluation and stating that his PTSD had become worse in a 
June 2003 Statement in Support of his claim, the veteran 
demonstrated his intent to continue the appeal process.  
Resolving all doubt in the veteran's favor, the Board views 
the March 2003 statement as a timely substantive appeal that 
perfected his appeal and construes the earliest, December 
2002 rating decision, as being on appeal.  38 U.S.C.A. 
§ 5107(b) (West 2002).  

The Board also notes that the veteran has not submitted a 
timely substantive appeal (VA form 9) following the August 
2004 Statement of the Case as to a claim of entitlement to 
service connection for sexual dysfunction.  Therefore, the 
appeal regarding this issue has not been perfected and is not 
before the Board.


FINDINGS OF FACT

1.  Prior to March 25, 2003, the veteran's PTSD is productive 
of complaints of 
depression, sleep disturbances, irritability, difficulty 
concentrating, hypervigilance, and occasional panic attacks; 
objectively, the veteran had normal speech, no deficits in 
comprehension, memory, intelligence, or judgment, with Global 
Assessment of Functioning (GAF) scores indicating moderate 
symptoms.

2.  From March 25, 2003, the veteran's PTSD is productive of 
complaints of nightmares, flashbacks, anxiety to combat-
related stimuli, panic attacks, irritability, memory 
difficulties, and hypervigilance and startle response; 
objectively, the veteran had normal speech and a logical 
thought process, was fully oriented, had good hygiene, denied 
hallucinations, delusions and suicidal ideation, and was 
assigned a GAF score of 50 after two VA psychological 
examinations.


CONCLUSIONS OF LAW

1.  Prior to March 25, 2003, the criteria for entitlement to 
an initial evaluation in excess of 30 percent for PTSD have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 
(2005).

 2.  From March 25, 2003, the criteria for entitlement to an 
initial evaluation in excess of 50 percent for PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Because the December 2002 rating decision granted the 
veteran's claim of entitlement to service connection for 
PTSD, such claim is now substantiated.  His filing of a 
notice of disagreement as to the December 2002 determination 
does not trigger additional notice obligations under 
38 U.S.C.A. § 5103(a).  Rather, the veteran's appeal as to 
the initial rating assignment here triggers VA's statutory 
duties under 38 U.S.C.A. §§ 5104 and 7105, as well as 
regulatory duties under 38 C.F.R. § 3.103.  As a consequence, 
VA is only required to advise the veteran of what is 
necessary to obtain the maximum benefit allowed by the 
evidence and the law.  This has been accomplished here, as 
will be discussed below.

The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic code (DC) for rating PTSD (38 C.F.R. 
§ 4.130, DC 9411), and included a description of the rating 
formulas for all possible schedular ratings under that 
diagnostic code.  The appellant was thus informed of what was 
needed not only to achieve the next-higher schedular rating, 
but also to obtain all schedular ratings above the initial 
evaluation that the RO assigned.  Therefore, the Board finds 
that the appellant has been informed of what was necessary to 
achieve a higher rating for the service-connected disability 
at issue.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim.  The Board has carefully 
reviewed the veteran's statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.

The Board notes that several documents in the claims folder 
reflect that the veteran is in receipt of Social Security 
Administration (SSA) disability benefits.  The Board observes 
that the record does not contain a copy of the determination 
granting such benefits or the clinical records considered in 
reaching the determination.  However, a VA outpatient 
treatment record dated in April 2003 and the July 2003 VA 
examination both indicate that the veteran has been receiving 
SSA disability since 1996 because of back problems.  Since 
the SSA payments are due to back problems and the veteran was 
first diagnosed with PTSD in 2002, it appears that further 
development to secure the SSA records would serve no useful 
purpose and would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran. See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  

Legal criteria

Disability evaluations- in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994)).

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 71 
to 80 indicates the examinee has, if at all, symptoms that 
are transient or expectable reactions to psychosocial 
stressors but no more than slight impairment in social, 
occupational or school functioning.  A GAF score of 61 to 70 
indicates the examinee has some mild symptoms or some 
difficulty in social, occupational, or school functioning, 
but generally functions pretty well with some meaningful 
interpersonal relationships.  A GAF score of 51 to 60 
indicates the examinee has moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  A 
GAF score of 41 to 50 indicates the examinee has serious 
symptoms or a serious impairment in social, occupational, or 
school functioning.  See Quick Reference to the Diagnostic 
Criteria from DSM-IV, 46-47 (1994).

Analysis

At the outset, it is noted that the Board has reviewed all of 
the evidence in the veteran's claims file, with an emphasis 
on the medical evidence for the rating periods on appeal.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to his claim.

I.  Prior to March 25, 2003

Prior to March 25, 2003, the veteran is assigned a 30 percent 
evaluation for his service-connected PTSD pursuant to 
Diagnostic Code 9411.  Under that diagnostic code section, a 
30 percent evaluation is warranted where the evidence 
demonstrates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

In order to achieve the next-higher 50 percent rating under 
Diagnostic Code 9411, the evidence must show occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

The Board concludes that for the period prior to March 25, 
2003, there is no evidence of any disorientation.  Rather, a 
September 2002 VA examination and a January 2003 initial 
mental health evaluation (evaluation) noted that the veteran 
was alert and oriented to all spheres.  Additionally, the 
veteran did not display circumstantial, circumlocutory, or 
stereotyped speech.  The evaluation stated the veteran had 
thoughtful and articulate speech delivered at a normal rate 
and volume.  Further, the veteran did not have impairment in 
thought process or communication as the evaluation noted the 
veteran's thoughts to be clear, relevant, and goal directed.  

There is also no evidence in the record that the veteran 
suffers from demonstrated short- or long-term memory 
impairment.  Upon VA examination in September 2002, the 
veteran was able to name the last 5 presidents and subtracted 
serial 7s without error.  Additionally, examiner found the 
veteran's memory and intellect to be grossly intact during 
the January 2003 evaluation.   

The veteran also did not demonstrate impaired judgment.  At 
the above evaluation, he denied a personal or family history 
of psychiatric problems or treatment.  No impairment of 
abstract thinking was indicated.  Further, there is no 
history of either suicidal or homicidal ideation.  Rather, 
the veteran has repeatedly denied suicidal and homicidal 
ideation. 

The competent evidence also fails to establish any delusions 
or hallucinations.  In this regard, upon the evaluation in 
January 2003, the veteran reported no delusions or 
hallucinations.  Additionally, there was no evidence of 
loosening of associations, flight of ideas, or disorganized 
thinking.  In fact, M.M., Ph.D, who examined the veteran, 
opined that the veteran's judgment and insight seemed to be 
good. 

The reports from the veteran's individual therapy session 
from January 2003 up to March 25, 2003 support the currently 
assigned 30 percent evaluation for PTSD.  In sum, the reports 
found the veteran to be alert and oriented in all spheres, 
have good hygiene, normal speech rate and volume, and have 
clear and goal-directed thoughts.  These reports further 
indicated the veteran's memory to be intact and that he had 
good judgment with no suicidal/homicidal ideation nor any 
delusions or hallucinations.  The veteran's depressed mood 
and his saddened and restricted affect were also noted 
throughout the reports.

The Board acknowledges that the veteran has some difficulty 
in establishing effective social relationships.  For example, 
at the time of the September 2002 VA examination, the veteran 
had been married for 17 years, but he reported times of 
separation from his wife.  The VA examination report 
indicated that the veteran is not comfortable being around 
crowds.  The January 2003 evaluation stated that the veteran 
has a few good friends, but he has not engaged in leisure 
activities for sometime.  However, the overall weight of the 
evidence fails to reveal social impairment of such severity 
as to allow for a finding that his disability picture is more 
analogous to the next-higher 50 percent rating under 
Diagnostic Code 9411.

The Board also acknowledges the veteran's complaints of 
depression, sleep disturbances, irritability, difficulty 
concentrating, hypervigilance, and occasional panic attacks.  
However, the Board finds that these symptoms have been 
appropriately reflected in the 30 percent evaluation 
currently in effect throughout the rating period prior to 
March 25, 2003.  Again, these symptoms have not led to a 
degree of social and occupational impairment commensurate 
with the next-higher 50 percent evaluation under the general 
rating schedule for mental disorders.

The evidence of record also demonstrates instances of 
flattened affect.  Records from the Vet Center noted the 
veteran to have a flat affect during most of his treatment 
there from July 2002 through March 2003.

In determining that a 30 percent rating is appropriate, the 
Board relies on GAF scores given over a three-month span of 
individual therapy sessions.  Over this time period, the 
veteran consistently scored a 60 on the GAF scale. (The Board 
notes an isolated GAF of 48 given on February 13, 2003.).  
Additionally, the Board acknowledges the GAF of 35 given upon 
VA examination in September 2002.  However, the Board does 
not find these isolated scores to be as probative as a sample 
of GAF scores derived from three months of individual 
sessions.  Further, the VA examination noted that the GAF of 
35 included factors based on the veteran's physical 
disability as well as his PTSD symptoms.

In conclusion, the objective evidence of record reveals a 
disability picture commensurate with the 30 percent 
evaluation currently assigned for PTSD prior to March 25, 
2003, and there is no basis for an increased rating.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

 II.  From March 25, 2003

From March 25, 2003, the veteran is assigned a 50 percent 
evaluation for his service-connected PTSD pursuant to 
Diagnostic Code 9411.  As previously stated, under that Code 
section, a 50 percent evaluation is warranted where the 
evidence demonstrates occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

In order to achieve the next-higher 70 percent rating under 
Diagnostic Code 9411, the evidence must show occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence) spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

The Board has reviewed the evidence of record and finds that 
the currently assigned 50 percent evaluation for the 
veteran's service-connected PTSD appropriately reflects his 
disability picture from March 25, 2003.  In reaching this 
conclusion, the Board has considered the VA outpatient and 
Vet Center treatment reports dated from 2003 through 2004.  
Such reports indicated symptomatology including 
irritability/temper problems, sleep disturbances, nightmares, 
flattened affect, panic attacks, and hypervigilance and 
hyperstartle response.  These clinical records demonstrated 
stable GAF scores between 50 and 55 based on the American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (1994).

In so finding, the Board observes that the evidence fails to 
indicate any suicidal or homicidal ideation.  Indeed, the 
veteran denied any suicidal or homicidal thoughts upon VA 
examination in July 2003 and July 2004.  Moreover, there is 
no evidence of any obsessional rituals that interfere with 
daily activity.  The Board acknowledges that the veteran has 
reported that he checks the doors to see if they are locks a 
few times per night.  Even so, the veteran keeps up with his 
personal appearance and hygiene.  For example, the July 2004 
examination report stated that the veteran is totally 
independent in all activities of daily living.

Furthermore, the competent evidence does not reveal speech 
that is intermittently illogical, obscure, or irrelevant.  To 
the contrary, the above VA examination reports indicated that 
his speech was logical and coherent.  The July 2003 VA 
examiner did report the veteran's speech was sometimes 
emphatic in tone and generally rather gruff.  The evidence of 
record also fails to demonstrate spatial disorientation.  
Instead, the veteran was found to be oriented to time, person 
and place upon VA examination in July 2003 and again in July 
2004.  

The Board does acknowledge the veteran's complaints of 
nightmares, flashbacks, anxiety to combat-related stimuli, 
panic attacks (every 1-2 days), irritability, memory 
difficulties, and hypervigilance and startle response.  
However, such symptomatology has been contemplated in the 
currently assigned 50 percent evaluation.  Based on the 
evidence as detailed above, his disability picture is not 
more closely approximated by the next-higher 70 percent 
evaluation under the General Rating Formula for mental 
disorders.  Indeed, while the veteran's quality of life was 
found to be significantly impaired due to his PTSD, he noted 
that he feels emotionally close to his wife, friends, and 
family, as indicated in the July 2004 VA examination report.  
The veteran had few social relationships outside of his 
family, but, again, such social impairment is reflected in 
the 50 percent evaluation assigned throughout this rating 
period.

Based on the above, then, the 50 percent evaluation currently 
in effect is appropriate and a higher evaluation is not 
warranted for any portion of the rating period on appeal.  
Moreover, upon the above VA examinations, the veteran was 
given a GAF of 50 each time.  As previously described, a GAF 
score of 50 indicates moderate to severe social impairment in 
social, occupational, or school functioning.  Furthermore, 
the VA examiner opined that based on the clinical reports and 
the specific symptoms noted by the veteran, it does not 
appear that the veteran's symptoms have significantly 
increased since the July 2003 VA examination.  The examiner 
also opined that the veteran's psychiatric symptoms alone do 
not render him unemployable; however, he would require a 
relatively solitary work environment.  However, to the extent 
that his psychiatric symptoms impair his ability to work, the 
Board finds that this is reflected in the presently assigned 
50 percent evaluation under Diagnostic Code 9411.

The Board recognizes the veteran's statements that his PTSD 
disability has worsened due to increased panic attacks and 
medication and decreased temper control and memory.  Lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an illness.  See 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As a 
layperson, however, the veteran is not competent to provide 
an opinion requiring medical knowledge, such as questions 
relating to criteria for a higher rating that require a 
clinical examination by a medical professional.  Espiritu v. 
Derwinski. 2 Vet. App. 492 (1992).  As a result, the 
veteran's assertions do not constitute competent medical 
evidence that the symptoms caused by his service connected 
PTSD warrant an evaluation in excess of 50 percent under the 
applicable criteria.

In conclusion, then, the objective evidence of record reveals 
a disability picture commensurate with the 50 percent 
evaluation currently assigned for PTSD from March 25, 2003, 
and there is no basis for an increased rating.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).
Finally, the evidence does not reflect that, for any part of 
the rating periods on appeal, the disability at issue caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted.


ORDER

Prior to March 25, 2003, an initial evaluation in excess of 
30 percent for PTSD is denied.  

From March 25, 2003, an initial evaluation in excess of 50 
percent for PTSD is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


